United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1567
                                   ___________

Charles Pointer,                       *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Missouri.
Riverview Gardens School District;     *
Unknown Montgomery, former             * [UNPUBLISHED]
Assistant Principal at Riverview       *
Gardens High School; Gwen              *
Rosenfeld, Assistant Superintendent of *
Personnel,                             *
                                       *
             Appellees.                *
                                 ___________

                             Submitted: March 2, 2006
                                Filed: March 28, 2006
                                 ___________

Before RILEY, MAGILL, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Charles Pointer appeals the district court’s1 adverse grant of summary judgment
in his Title VII and state-law employment-discrimination case against Riverview


      1
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
Gardens School District and two of its employees. Pointer alleged that his
termination from a substitute teaching position was based on his race and sex.

      After de novo review, see Kasper v. Federated Mut. Ins. Co., 425 F.3d 496, 502
(8th Cir. 2005), we conclude the grant of summary judgment was proper for the
reasons explained by the district court. Accordingly, we affirm. See 8th Cir. R. 47B.

       We also deny defendants’ motion to take judicial notice and Pointer’s motion
for sanctions.
                      ______________________________




                                         -2-